Dore, J. P.
(dissenting in part). As plaintiff concedes that the fourth cause of action should be amended, I concur that the order appealed from should be reversed but I dissent from the *735holding that the fourth cause of action should be dismissed and vote to grant plaintiff the right to replead; the sufficiency of the cause of action as repleaded may then be considered.
Cohn, Callahan and Van Voorhis, JJ., concur with Breitel, J.; Dore, J. P., dissents in part, in opinion.
Order, insofar as it denied defendant Public Bank’s motion to dismiss the fourth cause of action, reversed, with $20 costs and disbursements to the appellant and the motion granted. Settle order on notice.